Citation Nr: 1629384	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Wichita, Kansas currently has jurisdiction over the appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of this hearing is of record.

In January 2015 and November 2015, the Board remanded this case for further development.  The case has now been returned for additional appellate consideration.


FINDINGS OF FACT

1.  The record reflects the Veteran has received competent medical diagnoses of cardiomegaly with history of recurrent ventricular and atrial ectopies, coronary ectasia, and hypertension.

2.  The preponderance of the competent medical evidence is against a finding that any of the Veteran's diagnosed heart conditions constitute ischemic heart disease.

3.  The preponderance of the competent medical and other evidence of record is against a finding that any of the Veteran's diagnosed heart conditions were incurred in or otherwise the result of his active service; that hypertension manifested to a compensable degree within one year of service; or that his hypertension is secondary to his service-connected type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
In this case, the Veteran asserts that he currently has a heart disability that developed as a result of his active service, to include exposure to herbicides therein.  He has also indicated that his heart disability is secondary to his service-connected type 2 diabetes mellitus.

The Board notes that it previously remanded this case in January 2015 for a competent medical examination and opinion to address the etiology of the Veteran's heart disability.  Such an examination was accomplished in April 2015.  Granted, the Board determined in November 2015 that this examination was inadequate because the examiner did not opine as to whether hypertension was related to service, nor did it address the Veteran's contention his hypertension was secondary to service-connected diabetes.  However, this deficiency was corrected by a February 2016 addendum opinion.  Moreover, the Veteran has not contended the addendum opinion is inadequate, nor has he indicated any other deficiency in the development of this case to include in a June 2016 statement submitted by his representative.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Rather, by a March 2016 statement the representative acknowledged receipt of the most recent Supplemental Statement of the Case (SSOC), reported that the Veteran desired the Board to proceed with adjudication of the appeal, and indicated he would waive initial agency of original jurisdiction (AOJ) of any additional evidence he may wish to submit subsequent to the SSOC.  This waiver applies to treatment records from the Wichita VA Medical Center associated with the claims file in May 2016 per the Veteran's request.  See March 2016 Statement in Support of Claim.  The Board will therefore proceed to the merits of the appeal.  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year such as cardiovascular-renal disease including hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Simply put, competent medical testing is required to determine whether a person has hypertension.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  The Board also notes that the heart is an internal organ, and any disease or defect thereof is generally not subject to lay observation.  In other words, the diagnosis and determination as to etiology of heart disabilities are matters not capable of lay observation, and require medical expertise.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions as to the etiology of his heart disabilities cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

The Board acknowledges the record does reflect the Veteran has received competent medical diagnoses of various heart conditions, to include cardiomegaly with history of recurrent ventricular and atrial ectopies, coronary ectasia, and hypertension.

The Board also notes the record reflects the Veteran had active service in the Republic of Vietnam during the Vietnam War Era, and is presumed to have been exposed to herbicides at that time.  See 38 U.S.C.A. § 1116.  Under the law, if a veteran was exposed to herbicides during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected if they manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307, 3.309(e).  However, VA has stated that the definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  38 C.F.R. § 3.309(e), Note 2.

In this case, the preponderance of the competent medical evidence is against a finding that any of the Veteran's diagnosed heart conditions constitute ischemic heart disease.  As already noted, hypertension is explicitly excluded under the regulations.  Further, the April 2015 VA examiner, who acknowledged the above diagnoses, specifically found that there was no evidence of any ischemic heart disease.  Similarly, a prior February 2010 VA heart examination also concluded there was no evidence of ischemic heart disease.  VA examiners are presumed qualified to render competent medical opinions, and nothing in the record, to include the Veteran's contentions, challenges this presumption with respect to the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, no competent medical evidence is of record which explicitly refutes these opinions of the February 2010 and April 2015 VA examiners on this matter.  Consequently, the Board concludes service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e), based upon in-service herbicide exposure.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records do not contain any entries showing a diagnosis of or treatment for a chronic heart disability while on active duty.  Rather, a September 1967 pre-qualification exam, December 1967 induction examination, and November 1969 separation examination all clinically evaluated his heart as normal.  Chest X-ray was noted as being negative on all of these examinations.  Moreover, on concurrent Reports of Medical History he denied any heart problems, to include high or low blood pressure.  Further, the service treatment records do not contain blood pressure readings consistent with hypertension.  For example, his blood pressure was noted as being 126/74 on his September 1967 pre-qualification examination; 128/80 on his December 1967 induction examination; 115/76 in an April 1969 record; and 124/84 on his November 1969 separation examination.  In addition, the first competent medical diagnoses of any chronic heart disability, to include hypertension, appears to be years after the Veteran's separation from service.

Inasmuch as hypertension or any other cardiovascular-renal disease was not demonstrated until many years after service, service connection is not warranted pursuant to 38 C.F.R. §§ 3.307, 3.309(a), for a chronic disease present to a compensable degree within the first post-service year.  

The Board notes the February 2010 VA heart examiner indicated that findings of cardiomyopathy and chronic atrial fibrillation were due, at least in part, to the hypertension and other nonservice-connected conditions.  However, this examination does not otherwise address the etiology of his current heart conditions to include the hypertension.  

The Board also notes that the Veteran has included complaints of hypertension on VA examinations which evaluated his diabetes, to include in February 2011.  However, it does not appear these VA examiners explicitly addressed whether the hypertension was secondary to the service-connected type 2 diabetes mellitus.  

The February 2016 addendum opinion, however, is against a finding that any of the Veteran's current heart conditions are directly related to service, to include as a result of herbicide exposure therein, or are secondary to type 2 diabetes mellitus.  The examiner reasoned that hypertension was not present in service or until many years later, that the condition has significant occurrence in the general population, and that the Veteran's risk factors of a family history of the condition and obesity were significant.  Regarding secondary service connection, the examiner reasoned that laboratory studies reflected normal glucose control, as well as normal blood pressure control when the Veteran was compliant with medication.  

The February 2016 VA examiner indicated familiarity with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings therein.  The VA examiner's opinions on these matters were not expressed in speculative and equivocal language, and were supported by stated rationale that included reference to pertinent medical findings.  

There is no competent medical evidence is of record which explicitly refutes the VA examiner's opinions on these matters.  As noted above, the Veteran is not competent to address these medical questions.  Consequently, the Board finds that the 2016 opinions are adequate, persuasive, and entitled to significant probative value in this case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding any of the Veteran's diagnosed heart conditions were incurred in or otherwise the result of his active service, or that his hypertension is secondary to his service-connected type 2 diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Consequently, the benefit sought on appeal must be denied.



ORDER

Service connection for a heart disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


